OPINION — AG — ** ELECTION — CERTIFICATE OF ELECTION OF DEFAULT ** STATEMENT OF FACTS: MR. J. MAYTUBBY WAS SERVING AS CLERK OF THE TOWN OF CADDO, OKLAHOMA, UNDER THE TERM WHICH EXPIRED ON THE FIRST MONDAY IN MAY, 1957. HE FILED FOR RE ELECTION (REELECTION) AND WAS UNOPPOSED (UNOPPOSED) AND WAS FURNISHED A CERTIFICATE OF ELECTION ON DEFAULT. HOWEVER, ON APRIL 28, HE DIED . . . CAN OR CANNOT THE BOARD OF TRUSTEES OF THE TOWN OF CADDO APPOINT A SUCCESSOR FOR THE TERM BEGINNING MAY 7, 1957 OR WILL AN ELECTION FOR THE OFFICE BE REQUIRED ? — THE TOWN MAY FILL IT BY APPOINTMENT. (SUCCESSOR, DEATH, DECEASED, DIED, APPOINTMENT, VACANCY, VACANCIES, QUALIFIED, MUNICIPALITY) CITE: 11 O.S. 24 [11-24], 11 O.S. 23 [11-23](C) (FRED HANSEN)